-.,

Case 2:13-CV-O4838-.]FB-AKT Document 176 Filed 10/23/18 Page 1 of 3 Page|D #: 4878

UNITED STATES DISTRICT COURT
EASTERN DlSTRICT OF NEW YORK

_________________________________________ X
JESSICA SUNDERLAND, '
VERDICT SHEET
Plaintiff,
13-CV-4838 (JFB)(AKT)
- against -
suFFOLI< couNTY, NEW YoRI<; § F|_\ gm
VlNCENT T. GERACl; : |N CFERK KB' FF
DENNIS RUSSO; t U. S. DlST '(l;l'li-OlCT CBER?J gll%EQ»N »~Y
and THOMAS TROIANO, :
; ~k OCT 22 22018 *
Defendants. : g _
----------------------------------------- X \=QNQ |§\,_AN@ QFFl@E
PART I. LIABILITY
CLAIM ONE: UNCONSTITUTIONAL DEPRIVATION OF ADEQUATE

MEDICAL CARE BY INDIVIDUAL DEFENDANTS

l. Did plaintiff prove, by a preponderance of the evidence, her Section 1983 claim that
defendant Vincent Geraci violated the Fourteenth Amendment by depriving her of
adequate medical care in the Suffoll< County Jail?

Yes No

2. Did plaintiff prove, by a preponderance of the evidence, her Section 1983 claim that
defendant Dennis Russo violated the Fourteenth Amendment by depriving her of
adequate medical care in the Suf`folk County Jail?

Yes § 4 No

3. ' Did plaintiff prove, by a preponderance of the evidence, her Section 1983 claim that
defendant Thomas Troiano violated the Fourteenth Amendment by depriving her of
adequate medical care in the Suf`f`olk County Jail?

Yes No

[If you answered “Yes” to Question l, 2, or 3, proceed to Question 4. Otherwise, leave all
the remaining questions blank, sign and date this verdict sheet, and inform the Courtroom
Deputy that your deliberations are complete and that you have reached a verdict. ]

CCURT EXH|B|T

_B__

Case 2:13-CV-O4838-.]FB-AKT Document 176 Filed 10/23/18 Page 2 of 31 Page|D #: 4879

CLAIM TWO: MUNICIPAL LIABILITY AGAlNST SUFFOLK COUNTY

4. Did plaintiff prove, by a preponderance of the evidence, that the actions of the individual
defendant or defendants that violated her constitutional right were caused by an official practice

or custom of Suffolk County?
Yes No

[Proceed to Question 5.]

PART II. DAMAGES

5. State the amount, if any, that you award the plaintiff for compensatory damages (if you
decide not to make an award as to this item, insert the word “None”):

$1§510! 000 _

[If you awarded no damages m Question 5, proceed to Question 6. If you awanded damages
in Question 5, skip Question 6.]

6. State the amount you award the plaintiff in nominal damages:

$

Punitive Damages as to Defendant Vincent Geraci

[Only answer questions on punitive damages as to defendant Vincent Geraci if you
answered “Yes” to Question 1. Otherwise, skip Questions 7 and 7a ]

7. Do you find that punitive damages are warranted against the defendant Vincent Geraci?
Yes No _
[If you answered “Yes,” proceed to Question 7a. If you answered “No,” skip Question 7a.]

7a. If you find that punitive damages are warranted, state the amount of punitive damages
that you impose against the defendant Vincent Geraci:

$15 000

Case 2:13-CV-O4838-.]FB-AKT Document 176 Filed 10/23/18 Page 3 of 3 Page|D #: 4880

Punitive Damages as to Defendant Dennis Russo

[Only answer questions on punitive damages as to defendant Dennis Russo if you answered
“Yes” to Question 2. Otherwise, skip Questions 8 and 8a.]

8. Do you find that punitive damages are warranted against the defendant Dennis Russo?

Yes___ No *_\ 4

[If you answered “Yes,” proceed to Question 8a. If you answered “No,” skip Question 8a.]

8a. lf you find that punitive damages are warranted, state the amount of punitive damages
that you impose against the defendant Dennis Russo:

$

Punitive Damages as to Defendant Thomas Troiano

[Only answer questions on punitive damages as to defendant Thomas Troiano if you
answered “Yes” to Question 3. Otherwise, skip Questions 9 and 9a.]

9. Do you find that punitive damages are warranted against the defendant Thornas Troiano?
Yes __ No § g
[If you answered “Yes,” proceed to Question 9a. If you answered “No,” skip Question 9a.]

9a. lf you find that punitive damages are warranted, state the amount of punitive damages
that you impose against the defendant 'l`homas Troiano:

$

Please sign and date the verdict sheet, and inform the Courtroom Deputy that your
deliberations are complete and that you have reached a verdict.

z%a%/@

l'ep€l'SOl'l

Dated: Central Islip, New York

10[23 ,2018

